Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Christopher L. Harris appeals the district court’s order accepting the recommendation of the magistrate judge and denying his motion for leave to make a deposit in court pursuant to 28 U.S.C. § 2254 (2012), and denying his motion for reconsideration. Harris sought to pay a criminal fine imposed by the district court in Indiana with a promissory note. We have reviewed the record and find no reversible error. Accordingly, we deny Harris’ pending motions and affirm for the reasons stated by the district court. Harris v. Barie, No. 1:13-cv-22649, 2014 WL 4629381 (S.D.W. Va. Sept. 15, 2014; Oct. 7, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.